Citation Nr: 1708187	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from August 1989 to December 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have a combined rating of 70 percent, with at least one service-connected disability rated 40 percent disabling.

2.  The service-connected disabilities prevent the Veteran from retaining (maintaining) substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he is unable to sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, in an April 2012 statement, he wrote that he had not worked regularly since January 2008.  In a June 2012 statement, he indicated that he had over 40 jobs and had been fired from a majority of the jobs due to "physical and mental reasons."  

Turning to the merits, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  Specifically, the combined schedular disability rating is 70 percent, which included the following disabilities: fibromyalgia rated as 40 percent disabling, irritable bowel syndrome (IBS) rated as 30 percent disabling, chronic left foot sesamoiditis rated as 10 percent disabling, right knee patellofemoral syndrome rated as 10 percent disabling, tinnitus rated as 10 percent disabling, right foot metatarsalgia rated as 10 percent disabling, and a right foot scar rated as noncompensable (0 percent) from July 28, 2014.  

As the Veteran had a single disability rated 40 percent or more (fibromyalgia), and as the combined schedular disability rating is 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) were met.  

Next, the evidence supports a finding that the Veteran's service-connected disabilities prevented obtaining or maintaining substantially gainful employment.  Specifically, in a March 2012 VA examination, he reported that symptoms of fibromyalgia impacted the ability to work for long periods of time due to pain.  Upon examination, the examiner assessed constant or nearly constant symptoms of fibromyalgia, which severely impacted the ability to perform physical employment and moderately impacted sedentary employment.  The examiner opined that the service-connected IBS impacted the ability to perform both physical and sedentary employment due to pain and frequent stooling.  As to the bilateral foot disabilities, the examiner opined that the right and left foot disabilities impacted employment due to limiting the ability to walk.  As to the service-connected right knee disability, the examiner assessed interference with sitting, standing, and weight-bearing.  The examiner opined that the right knee disability mildly impacted the ability to perform physical employment due to limitation of ambulation. 

In a September 2013 VA treatment record, the Veteran reported being unemployed.  In an August 2014 letter, a VA clinician wrote that the Veteran was unable to perform work that required prolonged walking or standing. In a September 2014 VA examination report, the Veteran reported being unemployed since 2008 and the inability to walk during a flare-up of right foot pain.  The examiner noted July 2014 surgery for the service-connected right foot disability and assessed pain on movement and weight-bearing, swelling, disturbance of locomotion, lack of locomotion, and lack of endurance.  The examiner opined that the right foot disability impacted the Veteran's ability to perform occupational tasks due to increased pain with prolonged walking and standing.  

In a December 2014 VA examination, the Veteran reportedly work as a bartender until 2008 and had been unemployed since that time.  The examiner opined that the service-connected fibromyalgia impacted the Veteran's ability to work, to include the ability to walk, bend, and use the arms.  As to the service-connected IBS, the examiner opined that the disability impacted the ability to work due to diarrhea four to five times per day with associated cramping, which interfered with activity.

Based on the above, the evidence supports a finding that the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  As noted above, the March 2012 VA examiner opined that the fibromyalgia severely impacted physical employment, moderately impacted sedentary employment, and that both the bilateral foot and right knee disabilities impacted employment due to limiting right knee ambulation and the ability to walk.  The August 2014 VA clinician noted that the Veteran was unable to perform work that required prolonged walking or standing.  

The September 2014 VA examiner opined that the right foot disability impacted the ability to perform occupational tasks due to increased pain with prolonged walking and standing.  In addition, the December 2014 VA examiner opined that both the service-connected fibromyalgia and IBS impacted the ability to work, to include cramping, frequent toileting, and limited ability to walk, bend, and use the arms.  In sum, a TDIU is warranted and the appeal is granted.

Finally, the Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The instant decision grants a TDIU, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  


ORDER

A TDIU is granted.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


